-.
                Case 6:19-cv-01364-AA    Document 19           Filed       11/12/19 Page 1 of 6
                                                               c, -1Li:n ·I ? i·-if"f,.J • ·1 9 ·\ "F,:06 USDC·lJRE
                                                                    ,._,J,J - - • ; - '   -   -   -   -   -
\.




     Dennis Raybould
     P.O. Box 241
     Florence, OR 97431
     (541) 901-9522




                          IN THE UNITED STATES DISTRICT COURT
                                  DISTRICT OF OREGON       I

                                    EUGENE DIVISION

     Dennis Raybould,                                )
                                                     )
                    Plaintiff,                       )             Case No.: 19CV30797
                                                     )
           V.                                        )
                                                     )
     RUSHMORE LOAN MANAGEMENT                        )
     SERVICES, LLC;                                  )
                                                     )
     JPMORGAN CHASE BANK, NATIONAL                   )
     ASSOCIATION, WHOSE ADDRESS IS 700.              )
     Kansas Lane, MC 8000, MONROE, LA 71203,         )
     (ASSIGNOR);                                     )
                                                     )
     RMAC TRUST, SERIES 2016-CTT;                    )
                                                     )
     U.S. BANK NATIONAL ASSOCIATION,                 )
     NOT IN ITS INDIVIDUAL CAPACITY BUT              )
     SOLELY AS TRUSTEE FOR THE RMAC                  )
     TRUST, SERIES 2016-CTTT, whose address is       )
     60 LIVINGSTON AVENUE, ST. PAUL, MN              )
     55107-2292, ITS SUCCESSORS AND                  )
     ASSIGNS, (ASSIGNEE)                             )
                                                     )
                   Defendants.                       ) .


        PROOF OF SERVICE OF ALIAS SUMMONS ON DEFENDANT RUSHMORE LOAN
                           MANAGEMENT SERVICES, LLC

           The undersigned hereby certifies that I served Defendant RUSHMORE LOAN
     MANAGEMENT SERVICES, LLC with Summons and Complaint, at address 251 Little Falls
     Drive, Wilmington, DE 19808-1674, by Federal Express, tracking number 789563960918; that I
          Case 6:19-cv-01364-AA         Document 19       Filed 11/12/19    Page 2 of 6




am a competent person 18 years of age or older and a resident of the state of service and of this
state and I am not a pa1iy to nor an officer, director, or employee of, nor attorney for any paiiy,
corporate or otherwise; and that I knew that the person, film, or corporation served is the
identical one named in the action. As stated above, I served them by Federal Express, received
by Corporation Service Co, Reg'd Agt at time Tuesday 9/10/2019 at 9:35 am. True copies of the
receipt and of the Federal Express tracking report are attached.




DATED: / / ;_2___;2019
               Case 6:19-cv-01364-AA                        Document 19        Filed 11/12/19         Page 3 of 6




                            In the Circuit Court of the State of Oregon

                                                   · For the County of Lane

Dennis Raybould, Plaintiff,                                         )
                                                                    )   Case No. 19CV30797
           vs.                                                      )
                                                                    )            ALIAS SUMMONS
RUSHMORE LOAN MANAGEMENT                                            )
SERVICES, LLC, et al., Defendants.                                  )

. TO: RUSHMORE LOAN MANAGEMENT SERVICES, LLC

        You are hereby required to appear and defend the complaint filed against you in the
above entitled action within thirty (30) days from the date of service of this summons upon you,
and in case of your failure to do so, for want thereof, plaintiff(s) will apply to the court for the
relief demanded in the complaint.                                          h                           ·/)
NITTICE TO THE DEFENDANT, READ THESE PAPERS
CAREFULLY!
                                                                         / ~
                                                                        ~NA       E OF P    INTIFF ~
                                                                                                     ~                          _

    You must ;'appear" in this case or the other side will win
                                                                        bem1is Raybould
automatically. To "appear" you must file with the court a legal
                                                                        PLAINTIFF'S NAME (TYPED OR PRINTED)
document called a "motion" or "answer." The "motion" or
"answer" must be given to the court clerk or administrator within
30 days along with the required filing fee. It must be in proper        P.O. Box 241
form and have proof of service on the plaintiff's attorney or, if the
plaintiff does not have an attorney, proof of service upon the                                   ADDRESS
plaintiff.                                                              Florence, OR 97431
    If you have any questions, you should see an attorney
immediately. If you need help in finding an attorney, you may
                                                                        CITY     STATE     ZIP       PHONE
contact the Oregon State Bar's Lawyer Referral Service online at
www.oregonstatebar.org or by calling (503) 684-3763 (in the
Portland metropolitan area) or toll-free elsewhere in Oregon at
(800) 452-7636.
                                                                        FAX (IF ANY)       E-MAIL ADDRESS (IF ANY)


TO THE OFFICER OR OTHER PERSON SERVING THIS SUMMONS: You are hereby directed to serve a true
copy of this summons, together with a true copy of the complaint mentioned therein, upon the individual(s) or other
legal entity(ies) to whom or which this summons is directed, and to make your proof of service on the reverse hereof
or upon a separate similar document which you shall attach hereto.


                                                                        COURT CLERK
According to ORCP 7A, "a true copy of a summons and complaint" means an exact and complete copy of the original documents. No signed
certification to that effect is necessary.
                     Case 6:19-cv-01364-AA   Document 19   Filed 11/12/19   Page 4 of 6




.d Shipment--------------------
    1

           FedEx Ground
           Ship To:
               c/o corporation Serv~o-;1rer"d~A
               Rushmore Loan Ma.oatement
                              ,,,,..     Services, l  :

               251 LITTLE FALLS DR                 J
               WILMINGTO!( OE 19808-16-74        ./
           Package ID: 165718           14.42
           rr·acking #: 7895639609t8'       ~~---,-----
          Expected arr1vaJ: Wed 09/11 )l:59 PH
          Actual Wt: 0. 28 U>s __ __ /- ...
          Rating Wt: l lbS                  ,,
n
          Pkg Oia1s:·--1~. rtr~ 11.~ Lt-'
        s~10ment------------------- .
                            Case 6:19-cv-01364-AA                Document 19                Filed 11/12/19             Page 5 of 6
10/3/2019                                                   Track your package or shipment with FedEx Tracking




                                                                 789563960918 ~                                                                 *   G)


                                               Delivered
                                     Tuesday 9/10/2019 at 9:35 am

                          -•---------•1-----------•--------'ct
                                                                     DELIVERED

                                                            Signature not required

                                                              GET STATUS UPDATES

                                                            OBTAIN PROOF OF DELIVERY



                                   FROM                                                                                  TO

                              FLORENCE, OR US                                                                     Wilmington, DE US




        Shipment Facts

        TRACKING NUMBER                           SERVICE                                        REFERENCE

1'      789563960918

        WEIGHT
                                                  FedEx Ground

                                                  TOTAL PIECES
                                                                                                 Danyelle Raybould

                                                                                                 TERMS
        0.2_ lbs/ 0.09 kgs                        1                                              Shipper

        INVOICE NUMBER                            PACKAGING                                      STANDARD TRANSIT
        PKG ID: 166718                            Package                                        G)
                                                                                                 9/11/2019

        SHIP DATE                                 ACTUAL DELIVERY
        G)                                        Tue 9/10/2019 9:35 am
        Wed 9/04/2019




        Travel History                                                                                                        Local Scan Time   V

        Tuesday , 9/10/2019

            9:35 am              Wilmington, DE                  Delivered

                                                                 Given to customer. Signature Service not requested.


            7:44am               NEW CASTLE, DE                  On FedEx vehicle for delivery


            6:16am               NEW CASTLE, DE                  At local FedEx facility


        Monday, 9/09/2019

            9:37 pm              LEWISBERRY, PA                  Departed FedEx location

https://www.fedex.com/apps/fedextrack/?tracknumbers= 789563960918                                                                                        1/2
          Case 6:19-cv-01364-AA         Document 19       Filed 11/12/19   Page 6 of 6




                                 CERTIFICATE OF SERVICE

The undersigned hereby certifies that upon the date last written below I served a true copy of the

foregoing on the following paiiies by U.S. first class mail:


Defendant JPMorgan Chase Bank, N.A.
c/o KEVIN H. KONO, OSB #023528
kevinkono@dwt.com
ASHLEE AGUIAR, OSB #171940
ashleeaguiar@dwt.com
1300 S.W. Fifth Avenue, Suite 2400
Portland, Oregon 97201-5610
Telephone: (503) 241-2300

Defendant JPMorgan Chase Bank, N.A.
c/o FREDERICK B. BURNSIDE, OSB #096617
fredburnside@dwt.com
920 Fifth A venue, Suite 3300
Seattle, Washington 98104-1610
Telephone: (206) 757-8016

DATED:   Ju_i_;2019
